DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In regards to the amended claims and remarks, received on 10/19/22, the previous 112a and 112b rejections are removed. However, new 112a rejections are applied to address the claim amendments.
As to the claim amendments and remarks, the previous prior art rejection has been modified to address the claim amendments (see below).
Claim Status
Claim 7 is pending and examined, and claims 1-6 and 8-9 are canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 has been amended to recite “calculating a volume of the sputum through the single chip microcomputer according to the mass of the sputum” in lines 8-10.  Support for the newly added limitation of the instant claims was not found by the examiner in the original disclosure.  The examiner notes that the application does discuss that “a volume of the sputum is reflected from the weight, and then an addition amount of the sputum digestion liquid is standardized according to the volume reflected by the weight” (see [9] of the instant specification).  Applicants later in the specification and in the working examples state that the “computer obtains a mass of the sputum” and that “the sputum mass corresponds to a corresponding addition amount of sputum digestion liquid” (see [14-15] of the instant specification).  The fact that the volume is reflected from the weight (as in [9] of the specification) just means that the weight/mass is known and therefore there is a correlation.  Applicants explicitly in the specification in [9, 14, 15] state that the amount of sputum digestion liquid (volume) is added according to the weight.  The examiner notes that “volume reflected by weight” means that the weight is what is used and that it is known that there is a correlation of weight and volume.  However, the addition of the digestion liquid amount is still based on the weight and not a calculated volume.  The “volume reflected by the weight” in [9] of the specification means that the weight is used and there is a correlation of weight and volume.  Further, the only working example in [14, 15] of the specification specifically state that the mass corresponds to the addition amount.  Therefore, taken in totality the sputum mass (which reflects the volume) is used to determine the addition amount of the sputum digestion liquid.  Thus, the limitation “calculating a volume of the sputum through the single chip microcomputer according to the mass of the sputum” is considered new matter. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi et al (Translation of JP H04118661U; hereinafter “Mitsubishi”; already of record) in view of Daugherty et al (US 20020034727; hereinafter “Daugherty”; already of record).
As to claim 7, Mitsubishi teaches a sample adding method for automatically adding dilution liquid (Mitsubishi teaches a system which dilutes a sample using liquid; [1-3, 5, 6, 9, 13, 15, 17] Figs. 1-2), wherein the sample adding method comprises the following steps: S1 weighing specimen: weighing a cup containing a sample by using a weighing device, transmitting a total mass of the cup containing the sample to a single-chip microcomputer, then the single-chip microcomputer calculates a mass of the sample; S2 calculating addition amount: calculating a volume of the addition amount of the dilution liquid to be added through the single-chip microcomputer according to the mass of the sample obtained from S1; and S3 adding sample automatically: according to the volume of the calculated addition amount of the dilution liquid to be added obtained from S2, the single-chip microcomputer controls a pump to work, the dilution liquid is injected into the cup through a sample adding tube under operation of the pump until an injection amount reaches the volume of the calculated addition amount of the dilution liquid to be added, the single-chip microcomputer controls the pump to stop working, thereby completing an automatic sample adding operation (Mitsubishi teaches a sample added into the cup 14 which is on the balance 12; Figs. 1-2 [5-8]. Mitsubishi teaches dilution liquid in container 16 which is added into the sample using pump 22; [16]  Mitsubishi teaches the measurement signal from the balance is input into the microcomputer, and the microcomputer outputs signals to control the pump; [9, 10, 13] Figs. 1-2.  Mitsubishi teaches weighing a sample using the balance, then adding a volume of liquid based on the weighed sample, then adding the liquid using the pump; [1-3, 5, 6, 9, 13, 15, 17].  Specifically, Mitsubishi teaches that the sample is weighed [13], and then based on the weight of the sample, the computer then calculates the amount of dilution liquid to add [13]. Mitsubishi further teaches that, after calculation of the amount to add, the pump is then operated to add the calculated amount of dilution liquid [13]. Therefore, Mitsubishi does not appear to be constantly weighing, but rather determines the amount and then adds that determined amount without needing to constantly weigh or continually recalculate again).  
Although Mitsubishi teaches weighing a sample, calculating an amount of liquid reagent to add, and then adding liquid reagent from a reagent bottle to the sample in the cup, Mitsubishi does not specifically teach weighing a sputum sample or determining volume of a sputum sample and then adding sputum digestion liquid to the sputum sample based on the calculated mass or volume. However, Daugherty teaches the analogous art of adding dilution liquid to a sample, where the dilution liquid is a specific volume of sputum digestion liquid added to a sputum sample whose weight or volume is known (Daugherty teaches that based on the sputum sample weight or volume that a specific volume of DNase digestion liquid is added; [53, 111]. Daugherty teaches that a balance measures the sputum weight, and then a specific volume of digestion liquid is added based on the sputum weight; [53, 111]. Further, Daugherty teaches that a specific volume of digestion liquid is added based on sputum volume; [53]. The examiner believes that DNAse, which has been shown to dissolve phlegm/sputum or DNA components of sputum, would digest sputum into a liquid and homogenized state). It would have been obvious to one of ordinary skill in the art to have modified the weighing sample and the volume of sample dilution liquid of Mitsubishi to have been a sputum mass or volume and a correlated sputum digestion liquid volume as in Daugherty because Daugherty teaches that it is well-known to added a specific volume of digestion liquid to sputum samples for analysis (Daugherty; [53, 111]).
Modified Mitsubishi does not specifically teach calculating a volume of the sputum according to the mass of the sputum, and then adding the calculated liquid volume of digestion liquid according to the calculated volume of sputum.  However, Daugherty does teach that sputum digestion liquid is added at known ratios to sputum based on both mass and volume (Daugherty teaches that a volume of sputum digestion liquid is added based on volume of sputum or mass of sputum.  Specifically, Daugherty teaches that the sputum digestion liquid is added at a volume equaling 50% of the measured sample volume or weight, and further provide examples of 50uL of digestion liquid for every 100 uL or 100 mg of sputum.  Therefore, Daugherty teaches a correlation of sputum mass and volume where it is known that 100 ug of sputum is known to correlate to around 100 uL of sputum, and that 50 uL of digestion liquid is sufficient for 100mg or 100uL of sputum). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the addition of the volume of sputum digestion liquid based on mass of sputum as in modified Mitsubishi to have converted the mass of the sputum to a volume of sputum because Daugherty teaches that sputum mass and volume are equivalents, and specifically that 100 mg of sputum is known as an equivalent of 100 uL of sputum since the same amount (50uL) of digestion liquid is sufficient to add based on either the mass or volume. Daugherty teaches that the mass of the sputum and volume of sputum are correlated to each other, and teaches the mass and volume as known equivalents, and it would have been obvious to have converted between the volume and mass because Daugherty teaches them as known equivalents. 

Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Young et al (Young, C., Cullen, K., LeBar, W., Newton, D.; Use of COPAN SL Solution for processing Sputum From Patients With and Without Cystic Fibrosis; ASM-111th General Meeting, May 2011, New Orleans, LA; 2 pages; published 5/22/11; hereinafter “Young”; already of record) teaches the analogous art of adding sputum digestion liquid to sputum, where the digestion liquid digests the sputum into a liquid and homogenized state (Young teaches that sputum digestion liquids are known to be used to liquefy and homogenize sputum; pages 1-2). It would have been obvious to one of ordinary skill in the art to have used the sputum digestion liquid of Young as the sputum digestion liquid of modified Mitsubishi/Daugherty because Young teaches that the sputum digestion liquid provides the advantage of liquefying and homogenizing the sputum (Young; page 1) and also enables improved processing for cystic fibrosis and non-cystic fibrosis sputum as it improves recovery of all organisms (Young; page 1), and enabling quick liquefication of sputum without affecting morphology or staining of pathogens in the sputum (Young; page 1).
	Liu et al (Translation of CN101816782A; already of record) teaches that DNAse digests sputum; [5]. 
	Kreuwel (US 20070215554; already of record) teaches protease solutions to liquefy the sputum; [201-204].
	Dorn, G (US 4053363; already of record) teaches that trypsin is known to digest sputum along with many other reagents/digestion fluids as being effective, and further teaches that saponins can homogenize sputum specimens such that they are uniform and will not harm pathogens thereby enabling pathogens to be later detected.
	Conter et al (Conter et al; Performance of Original SLSolution (SLS1) to the New SLSolution (SLS2) to Pre-treat Mucus Specimens for WASP Automation Processing for the Detection of Bacteria; ECCMID; Amsterdam; Poster P1020; 2016; hereinafter “Conter”; already of record) teaches that sputum and sputum digestion liquid are known to be used at 1:1 ratios, and that the solutions enable rapid fluidization/liquefication without compromising microorganism recovery.
	
	The examiner also notes that applicants on pages 3-4 of the interview agenda/appendix on 2/18/22, in section 3A on pages 3-4, cite to multiple documents showing that it is known that sputum digestion liquid is added to sputum in known ratios.  Therefore, the examiner believes that these references are applicant admitted prior art. Applicants appear to cite to several documents, and these include a 4 page NPL on 12/28/21 that states that trypsin helps to liquify/digest sputum without altering cellular characteristics (pages 688-689 of the 4 page NPL filed on 12/28/21) and a 5 page NPL on 12/28/21 that states that NALC-NaOH is added to sputum specimens in order to digest the sputum (pages1428-1429 of the 5 page NPL filed on 12/28/21).
	
Response to Arguments
Applicant’s arguments filed on 10/19/22, have been considered but are moot because the arguments are towards the amended claims and not the current ground of rejection.  However, because the examiner is relying on the same references used to teach the corresponding limitations in the previous rejection, the examiner will address applicants remarks in order to advance prosecution.
Applicants argue on page 6-7 of their remarks that Daugherty does not calculate a volume of the sputum sample based on the sample weight, and does not calculi and addition amount of the diluent based on the calculated volume.  The examiner respectfully disagrees, and believes that Daugherty provides rationale to arrive at the instant claims.
Although Mitsubishi teaches weighing a sample, calculating an amount of liquid reagent to add, and then adding liquid reagent from a reagent bottle to the sample in the cup, Mitsubishi does not specifically teach weighing a sputum sample or determining volume of a sputum sample and then adding sputum digestion liquid to the sputum sample based on the calculated mass or volume. However, Daugherty teaches the analogous art of adding dilution liquid to a sample, where the dilution liquid is a specific volume of sputum digestion liquid added to a sputum sample whose weight or volume is known (Daugherty teaches that based on the sputum sample weight or volume that a specific volume of DNase digestion liquid is added; [53, 111]. Daugherty teaches that a balance measures the sputum weight, and then a specific volume of digestion liquid is added based on the sputum weight; [53, 111]. Further, Daugherty teaches that a specific volume of digestion liquid is added based on sputum volume; [53]. The examiner believes that DNAse, which has been shown to dissolve phlegm/sputum or DNA components of sputum, would digest sputum into a liquid and homogenized state). It would have been obvious to one of ordinary skill in the art to have modified the weighing sample and the volume of sample dilution liquid of Mitsubishi to have been a sputum mass or volume and a correlated sputum digestion liquid volume as in Daugherty because Daugherty teaches that it is well-known to added a specific volume of digestion liquid to sputum samples for analysis (Daugherty; [53, 111]).
Modified Mitsubishi does not specifically teach calculating a volume of the sputum according to the mass of the sputum, and then adding the calculated liquid volume of digestion liquid according to the calculated volume of sputum.  However, Daugherty does teach that sputum digestion liquid is added at known ratios to sputum based on both mass and volume (Daugherty teaches that a volume of sputum digestion liquid is added based on volume of sputum or mass of sputum.  Specifically, Daugherty teaches that the sputum digestion liquid is added at a volume equaling 50% of the measured sample volume or weight, and further provide examples of 50uL of digestion liquid for every 100 uL or 100 mg of sputum.  Therefore, Daugherty teaches a correlation of sputum mass and volume where it is known that 100 ug of sputum is known to correlate to around 100 uL of sputum, and that 50 uL of digestion liquid is sufficient for 100mg or 100uL of sputum). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the addition of the volume of sputum digestion liquid based on mass of sputum as in modified Mitsubishi to have converted the mass of the sputum to a volume of sputum because Daugherty teaches that sputum mass and volume are equivalents, and specifically that 100 mg of sputum is known as an equivalent of 100 uL of sputum since the same amount (50uL) of digestion liquid is sufficient to add based on either the mass or volume. Daugherty teaches that the mass of the sputum and volume of sputum are correlated to each other, and teaches the mass and volume as known equivalents, and it would have been obvious to have converted between the volume and mass because Daugherty teaches them as known equivalents. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892. The examiner can normally be reached Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Benjamin R Whatley/Primary Examiner, Art Unit 1798